198 F.2d 606
HILLYARD et al.v.HARTFORD FIRE INS. CO. OF HARTFORD, CONN.
No. 11154.
United States Court of Appeals District of Columbia Circuit.
Argued May 16, 1952.
Decided July 31, 1952.

Joseph J. Lyman, Washington, D. C., for appellants.
Cornelius H. Doherty, Washington, D. C., for appellee.
Before EDGERTON, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment for the defendant (appellee) in a suit upon an insurance policy for losses allegedly sustained by interruption to plaintiffs' (appellants') business caused from fire damage. The issues formed by the pleadings and pretrial order involved alleged noncompliance by plaintiffs with certain conditions of the insurance policy. The case was tried without a jury. The court found in favor of defendant and entered judgment accordingly.


2
We think there was ample evidence to support the court's findings and that its conclusions were correct. We find no prejudicial error.


3
Affirmed.